United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2293
                                    ___________

Gene Allen Davenport,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska
James P. McKernan,                       *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: September 3, 1997
                               Filed: September 25, 1997
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Gene Allen Davenport appeals from a final order of the United States District
Court1 for the District of Nebraska, dismissing his complaint with prejudice for failing
to comply with Federal Rule of Civil Procedure 8, and denying his motion for summary
judgment. We have carefully reviewed the record and affirm on the basis of the district
court&s opinion. See 8th Cir. R. 47B.



      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-